 PLACKE TOYOTA, INC395Placke Toyota,Inc.andDistrict No. 9, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 14-CA-7814December 9, 1974DECISION AND ORDER.t1BY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDPENELLOOn June 27, 1974, Administrative Law Judge JohnM. Dyer issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and Respondent filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge except asmodified below.We agree with the Administrative Law Judge thatRespondent did not violate Section 8(a)(5) and (3) ofthe Act and that these allegations of the complaintshould therefore be dismissed. We disagree, however,with his conclusion that Respondent did not violateSection 8(a)(1) by its involvement in the employees'decertification petition.The facts are not materially in dispute and are accu-rately set forth in the attached Decision.' Briefly, em-ployee Whalen asked Shop Foreman Williams' aboutgetting rid of the Union, and he advised Whalen tocontact the National Labor Relations Board. There-after,Whalen asked Williams if the latter could havesomeone type up a decertification petition from a hand-written copy which Whalen had prepared. On Wil-liams' request, one of the office girls, using Respon-dent's letterhead stationery,' typed the petition andput it on Williams' "order" desk; i.e., the desk used byhim to distribute work orders to the employees and bythem to return and leave their completed job orders.iThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2The Administrative Law Judge states Williams' title as "shop foreman"and the parties refer to him as "Service Manager " Whatever his correctdesignation may be, it is not disputed that he is a supervisor within themeaning of the Act3There is no indication that the typist was instructed to use Respondent'sletterhead for this purpose, and we assume for purposes of this decision thatshe did so inadvertentlyWhalen later came by, signed the petition, and left it onthe desk, saying that he would let the other men knowabout it.The petition remained on the supervisor's order deskfor several days, during which time other employeessigned it. At least two of the men, Blanton and Babb,signed it in Williams' presence. Although it is not en-tirely clear whether Williams asked Babb to sign thepetition,' the evidence does establish, as the Adminis-trative Law Judge found, that he did not "urge" Babbto do so. The record is also clear that, after a numberof the employees had signed, Williams asked Babb tofile the document with the Board and when BabbrefusedWilliams said he would ask Whalen to dothis.'Although an employer does not violate the Act byreferring an employee to the Board in response to arequest for advice relative to removing a union as thebargaining representative,'itisunlawful for himsubsequently to involve himself in furthering employeeefforts directed toward that very end. Thus, an em-ployer's solicitation, support, or assistance in the initia-tion, signing, or filing of an employee decertificationpetition interfereswith the employees' Section 7rights.7Here Respondent did not initiate the decertificationpetition or "urge" employees to sign it, but it did lendmore than minimal support and approval to the secur-ing of signatures and the filing of the petition. Thus, ifRespondent's activity had been limited to answeringWhalen's inquiry about how to eliminate the Union bydirecting him to the Board, we would find no violation.However, Respondent put its imprimatur upon the pe-tition at the very outset by permitting it to be circulatedas a company document after being typed on Respon-dent's letterhead. And, Respondent continued to givethe petition its open support-or at least the clear im-pression of open support-by alowing it to remain forseveral days on Supervisor Williams' desk. Finally, ap-parently after all employees had signed the petition,Williams asked Babb to file it with the Board and in-dicated he would ask Whalen to do so, thereby assistingin forwarding the completed petition to the Board.'In view of the foregoing, we find that Respondent'sconduct in connection with the decertification petitioninterfered with and coerced the employees in the free4As noted by the Administrative Law Judge, Babb testified very reluc-tantly about the petition and disputed some of the statements in his affidavitgivento the Board agent Thus, he testified that Williams did not tell himto sign the document but that he could do so if he wished,whereas in hisaffidavit Babb stated that Williams had said he wantedBabb to sign5 It is not clear from the record whether Williams persuaded Whalen tofile the document with the Board6KONO-TV-M,ss,on Telecasting Corporation,163 NLRB 1005, 1006(1967)7Dayton Blueprint Company, Inc,193 NLRB 1100, 1107-08 (1971);Inter-Mountain Dairymen, Inc,157 NLRB 1590, 1609-13 (1966)8KONO-TV-Mission Telecasting Corporation, supra215 NLRB No. 66 396DECISIONSOF NATIONALLABOR RELATIONS BOARDexerciseof their rights guaranteed in Section 7,9thereby violatingSection 8(a)(1) of the Act.10REMEDYHaving found that Respondent has engaged in cer-tain unfair labor practices, we shall order that it ceaseand desist therefrom and take certain affirmative actiondesignated to effectuate the policies of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, PlackeToyota, Inc., St. Louis, Missouri, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, and coercing em-ployees in the exercise of their Section 7 rights by rend-ering assistance and support to an employee petition todecertify the International Association of Machinistsand Aerospace Workers, AFL-CIO, District 9, as theirbargaining representative.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its Toyota facility in St. Louis, Missouri,copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the Re-gionalDirector for Region 14, after being duly signedby an authorized representative of the Respondent,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 14, in9Our dissenting colleague seeks to legitimize Respondent's conduct onthe ground that the petition was initiated by employee Whalen and Wil-liams' activities were merely in response to Whalen's requests This ignoresthe impact upon other employees of the fact that the petition was typed onRespondent's letterhead, was allowed to remain on Williams' desk in fullview of all comers, and that Williams asked Babb to file the document withthe Board While employees are, of course, guaranteed freedom of choicein selecting or retaining a bargaining representative,as the dissenting opin-ion indicates, the protection of this freedom is not assigned by the statuteto employers, and it is precisely from such employer interference that thestatutory protection is afforded10 Inter-Mountain Dairymen, Inc, supra,andDayton Blueprint Co, Inc,supra11 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "writing, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that in all other respects thecomplaint herein be, and it hereby is, dismissed.CHAIRMAN MILLER, concurring in part and dissenting inpart:I concur in all of my colleagues findings and conclu-sions, except that I would find, in accord with theAdministrative Law Judge, that Respondent's conductrelative to the decertification petition was merely anaccommodation to employee Whalen's requests anddid not constitute a violation of the Act. In my view,the mere typing of a document at an employee's requestfalls far short of that kind of "interference, restraint,and coercion" which is proscribed by Section 8(a)(1) ofthe Act.It is even a greater stretching of the scope of the Actto find the leaving the petition on the order desk, sim-ply as a matter of convenience to the employees whoused this desk to bring back completed work orderforms, worthy of condemnation by this Federal agency.And when Williams, knowing the intended destinationof the petition-the NLRB-suggested it be takenthere for filing, he was doing no more than suggestingan implementation of the freedom of choice which issupposed to be guaranteed by our statute. Accordingly,rather than straining to find grounds for reversing theAdministrative Law Judge below, I would affirm hiscommonsensical decision, and accept his recommenda-tion to dismiss the complaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice.Section 7 of the Act gives all employees the right:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protection andTo refrain from any or all of these things.WE WILL NOTgive assistance and support to anemployee petition to decertify the InternationalAssociation of Machinists and Aerospace Work- PLACKE TOYOTA, INC.ers,AFL-CIO, District 9, as their bargainingrepresentative.WE WILL NOTin any like or related manner inter-fere with,restrain or coerce employees in the exer-cise of their rights under Section 7of the Act.PLACKE TOYOTA, INCDECISIONSTATEMENT OF THE CASEJOHN D. DYER, Administrative Law Judge: On February20, 1974,1DistrictNo. 9, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, herein calledthe Union or Charging Party, filed a charge alleging thatPlacke Toyota, Inc., herein called the Company, Employer,or Respondent, violated Section 8(a)(1), (3), and (5) of theAct.In a complaint issued by the Acting Regional Director onApril 9, it was alleged that Respondent violated Section8(a)(1) by statements of its service manager, Bob Williams,to employees in December, January, and February, informingthem that the Company did not havea union inits servicedepartment,tellingan employee not to join the union, statingthat the Employer was attempting to get the Charging Partyremoved from its status as a bargainingagent,and urgingemployees to sign a petition for decertification which wasfiled with the Board. It alleged the discharge of John Lydonas violative of Section 8(a)(1) and (3) and that Respondenthad violated Section 8(a)(5) by notsigningan agreed-uponcontract between Respondent and the Union and by refusingto remit to the union dues, initiation fees, and other moniesdue under the contract and further that the Company unilat-erally instituted its own insurance program for unit em-ployees who were covered under a union-sponsored programcontained in the contract. Additionally, it was alleged thatRespondent refused to discharge employees who by the con-tract terms had a duty to join the Union.Respondent's timely answer admitted the requisite serviceand commerce allegations, the supervisory status of ServiceManager Bob Williams and President Don Placke, and theappropriateness of itsunitset forth in the complaint, butdenied that it had violated the Act in any way. Respondentamended its answer at the trial of this case, admitting that ithad discharged and refused to reinstate Lydon on or aboutJanuary 25, and pled affirmatively that the Union did notrepresent a majority of Respondent's employees at any rele-vant time. The General Counsel amended the complaint toadd as violative of Section 8(a)(1) that Service Manager Wil-liams,during February, had interrogated an employee as towhether he had met with an agent of the National LaborRelations Board and that Williams had told an employee notto meet with a Board agent. The amendment also alleged thatinApril, President Placke coerced an employee by callinghim a troublemaker because the employee participated in anunfair labor practice charge filed against Respondent.There are serious conflicts in the testimony of the wit-nessesIn assessingcredibility I have relied on the witnesses'testimony, some demeanor and some objective facts and IIUnless specifically stated otherwise,all events herein took place duringlatter 1973 or early 1974397have concluded that the General Counsel has not carried theburden of proof and that the complaint in this matter mustbe dismissed.At the trial of this matter, in St. Louis, Missouri, on May7, all parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orally.General Counsel and Respondent have filed briefs whichhave been carefully considered. On the entire record in thiscase, including my evaluation of the reliability of the wit-nesses, based on the evidence received and my observation oftheir demeanor, I make the following:FINDING OF FACTIBUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDRespondent is a Missouri corporation maintaining its placeof business in St.Louis, where it is engaged in the retail saleand distribution of new-and-used automobiles and relatedproducts.During the past year,Respondent derived grossrevenues in excess of $500,000 from the retail sale of new-and-used automobiles and purchased and receivedToyotaautomobiles,parts, and other goods and materials valued inexcess of$50,000,directly from points outside the State ofMissouri.Respondent admits and I find,that it is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the ActRespondent admits and I find, that the Union herein is alabor organization within the meaning of Section 2(5) of theAct.11THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Undisputed FactsMr. Placke operated an automobile dealership in 1971,which sold both Chevrolet and Toyota automobiles and atthat time had a contract with the Charging Party covering theservice department employees located at that one site. In1971 the Toyota sales and service organization was segre-.gated and moved to its present location on South Kings High-way. At that time, Mr. Timmerberg, a representative of theCharging Party, approached Mr. Placke who agreed to signa contract running through July 31, 1973, covering the me-chanics in the Toyota service department. This contract wasadmittedly signed by Mr. Placke in January 1972, with areservation according to Placke not contained in the exhibit.Respondent is not a member of the Greater St. Louis Au-tomobile Dealers Association but is referred to as an in-dependent.Mr. Placke testified that in August 1973, he had becomeconcerned as to whether the mechanics were going to go onstrike because there was a deadlock between the Union andthe members of the Greater St. Louis Automobile DealersAssociation regarding a new contract and he spoke to hismechanics and received assurances from them that they werenot planning to strike. According to Placke's testimony, atleast two of the then three-man unit told him they had nointerest in being represented by the Union, that it could dothem no good, with one stating he would not join the Union. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne of the two men who testified did not recall the conversa-tion. The third man stated that he,would not strike but wouldleave if Respondent were picketed.In the summer and fall of 1973, there were three shopmechanics-,and a shop foreman who wrote service orders.Shop foreman Sheppard and one of the mechanics left Re-spondent that fall and in November 1973, Bob Williamsbecame the shop foreman and service order writer. In addi-tion to Babb and Blanton who had been employed by Re-spondent for 3 and 2 years, respectively, new employeesWhalen, Chandler, and Morgan were hired in latter 1973 andearly 1974.Around December 15, 1973, John Lydon's father, a per-sonal longtime friend of Mr. Placke, sought work for his sonsaying he had some trouble keeping a job and needed work.Placke, after interviewing John Lydon for a short while, in-troduced him to foreman Williams who said he did not havework right then but would look for work for him. On Decem-ber 19, Lydon was hired as a temporary employee to work for3 weeks or so on used cars which needed mechanical repairs.B.Disputed FactsMarvin Timmerberg,the union representative,stated thatabout August 15, he went to Respondent's place of businesswith two companions, spoke briefly with the men in the shopstating that he was going totry toget Respondent to sign anagreement to raise their wages pending negotiations with theGreater St Louis Automobile Dealers Association and thatif Respondent agreed to sign such an interim document therewould be no necessity for them to go on strike. The GeneralCounsel's brief notes that Timmerberg's affidavit states thatthe two men accompanied Timmerberg to Placke's office butwere not close enough to hear the conversation.Placke'soffice was described as being about 6 by 8 feet with a 5-footglass wall Such a room would have made any voice audibleto anyone in the room or close to it.According to Timmerberg,he talked to Mr. Placke whostated that he would not sign the proffered agreement (G.C.Exh. 4) without striking through paragraph 3, which wouldmake the pay increase of 35 cents retroactive to August 1, andwould provide for acceptance of any increase above 35 centsand any increase of fringe costs including retroactivity andwould provide for continuation under the terms of the ex-pired contract. Timmerberg's testimony was that Plackestated that he would give the men a 35-cent raise but wouldmake it a guarantee of 35 cents and would not raise it or lowerit,depending on the outcome of the negotiations between theunion and the Automobile Dealers Association.It should benoted that the second paragraph of the exhibit was notstricken,and it would have allowed a reduction if the finalsettlement with the St. Louis Dealers Association was lessthan 35 cents.Thisremaining in throws some doubt on thereasons Timmerberg said Placke gave.Timmerberg testified that after striking through the thirdparagraph Placke signed the agreement and he went out andtold the men that Placke had signed it.There was testimonythat he showed the agreement to Union Steward Blanton witha signature and the stricken third paragraph.However, Blan-ton's affidavit to the NLRB while stating that Timmerbergshowed him a signed agreement states further that Timmer-berg said that Placke refused to sign the agreement and thelast (3rd) paragraph was scratched outDon Placke testified specifically that he told Timmerberghe would not sign any document; that he had talked to hismen and they had told him that they would not support aunion strike and apparently did not want the Union and hewas not about to sign any document that would bind him tothe Union for another term. He specifically denied that thesignature on the agreement was his, stating that he neversigned that agreement on that or on any other day.This document and two other documents that Don Plackehad admittedly signed were received in evidence. NeitherGeneral Counsel or Respondent produced any handwritingexpert to testify concerning Placke's signature. I am not ahandwriting expert but comparison of the signatures doesreveal some differences between the admitted signatures ofPlacke and the disputed one which considering the contradic-tory testimony, causes grave concern that the purported sig-nature is genuine. When this is further compounded by somedistortions of his testimony by Timmerberg and by the con-flict betweenBlanton's testimony and his affidavit, I mustconclude that General Counsel has not proven that the signa-ture on the August 15 document is that of Don Placke.It is uncontradicted that on September 1, 1973, the men inthe shop were given a 35-cent-per-hour raise.John Lydon testified that when he was hired by Mr. Wil-liams in December, he asked whether the shop was union andwas told it was not Williams denied making such a state-ment. Although Lydon was hired on a temporary basis towork on used cars, in January he received a raise of $10 perweek. He testified that in January he was told by Williamsthat he would be a full-time employee and after Blantonspoke to him about joining the Union, he decided that as afull-time employee he should join it for its good insuranceprogram and for protection and on Thursday, January 24,atended a union meeting with Blanton and paid his $50 initia-tion fee.Lydon testified that on the afternoon of Friday, January25, he was called to the office where Shop Foreman Williamstold him that he was going to have to let him go, that heneeded a fifth qualified Toyota mechanic and that he was notqualified.Williams then sought to find work foi Lydon andcalled two companies and succeeded in getting him a job atG.A. Imports where Lydon reported the following Mondayand worked for some 4 months.Lydon testified that on the afternoon of January 25, beforehe was discharged, Steward Blanton told him the Companyknew he had joined the Union. Blanton, who was a witnessfor the General Counsel, testified he had no recollection ofmaking such a statement to Lydon. Williams denied that hehad any knowledge of union activity or membership of Ly-don.Lincoln Babb, a General Counsel witness, testified thatsome 2 weeks before Lydon's discharge, Shop Foreman Wil-liams told him he was considering letting Lydon go since hiswork output was not what it should be. Williams cor-roborated this conversation. Babb mentioned to Blanton 2 or3 days later, that Williams was probably going to terminateLydon and Blanton responded that he would have to getLydon in the Union before the Companyterminated him. PLACKE TOYOTA, INC.Blanton denied that Babb had told him of Williams'plan todischarge Lydon.Williams testified that some 2 weeks before the dischargehe became dissatisfied with Lydon's work after he had givenhim specific instructions regarding an automobile and Lydonhad done part of the work,lied to him about the remainderof the work and when the car was started the engine frozebecause Lydon had not done the specific things Williams hadinstructed.Lydon admitted that he had not performed thework Williams had specified.Williams testified that he de-cided then to discharge Lydon,adding that he could notafford to pay the full rate for Lydon since he was not qualifiedand was not able to put out the work as it should be done.He testified that he sought to find work for Lydon sinceLydon indicated that he wanted to become qualified as amechanic on imported cars and he therefore sought and suc-ceeded in finding a job for him at G.A.Imports.Union Representative Timmerberg testified that shop fore-man Williams called him on Friday,January 25,between 10and 10:30 a.m.about his decision to lay off Lydon.Williamsdenied making any such call to Timmerberg and there is nomention of such an incident in Timmerberg's affidavit, whichwould have an important point for knowledge of Lydon'sunion membership.Lydon testified that he is somewhat accident prone andsought to find out about insurance and inquired about it fromWilliams who told him not to join the Union to get insurancebut that the Company was trying to get it out of the shop andto wait and he would be covered by company insurance.Williams specifically denied ever saying anything like this toLydon.Since Respondent was not making health and welfarepayments to the Union for several months prior,this pur-ported conversation is unlikely,moreover around that timeBlanton became covered by the company policy.Concerning the conversations after his discharge, Lydontestified that in the first conversation,which he said tookplace no more than 2 or 3 weeks after his discharge,Williamsasked if he had been approached by anyone from the NLRByet.He testified that in the second conversation which oc-curred later in February,Williams said he should not sayanything to the NLRB if they asked him questions since hehad helped Lydon get a job. Lydon testified that his affidavit.to the Board which reversed the order of these calls wasincorrect.Williams testified that he talked to Lydon twice followingLydon's termination, the first time some 3 or 4 days after hisdischarge and the second time a week or more after that;possibly as late as mid-February.In the first conversation heasked Lydon about a torque converter and some other partsfrom a Chevrolet Monte Carlo which Lydon had worked onand Lydon told him where the parts were.In the secondconversation he asked Lydon about parts for a door for aChevrolet Corvette.Williams specifically denied saying any-thing to Lydon about the NLRB in either conversation.Williams' testimony as to the times of the two conversa-tions and the estimate from Lydon for the first conversationplace them prior to the filing of the charge in this case whichwould make it improbable that the conversations occurred.The complaint allegation regarding Placke states that hecoerced an employee(Lydon)by calling him a troublemakeras a result of Lydon's participation in the unfair labor prac-399tice charge. Lydon's testimony was that Placke in a telephonecall asked him what he was trying to pull,what he was doing.He states he told Placke he thought he was terminated be-cause he had joined the Union.He stated Placke asked if hewere worried about getting his money back from the Union.Lydon testified that after his discharge he wrote to theUnion asking for a refund of his initiation fee, stating that hefelt he had been discharged for joining the Union.The Unionrefunded his fee.Evidently this was what Placke referred to.Placke stated he talked to Lydon following the filing of thecharge and after he had been interviewed by a Board agentand denied that he had called Lydon a troublemaker or any-thing similar because he had filed a charge.The testimony of Lydon does not support the complaintallegation.In regard to the decertification petition Shop ForemanWilliams states that mechanic Whalen asked him about get-ting rid of the Union and he advised Whalen to contact theNLRB.ThereafterWhalen told him he had received thelanguage for a prepetition from the NLRB but it would haveto be typed and asked him to do it.Williams asked one of theoffice girls to type it up and she then brought it back and laidit on his desk.Whalen came by, signed it, and left it on thedesk saying that he would let the other men know about thepetition.According to Williams he did not ask any of the mento sign the document but the men came up to the desk singlyand most of them signed it.Steward Blanton said he saw the document on the desk, butwas not asked to sign it with Williams saying only he couldlook at it if he wished.Lincoln Babb testified very reluctantly about the docu-ment,disputing some of the statements in his affidavit: Hisinitial testimony was that when turning in an order, he sawthe document on the desk,signed it and picked up anotherorder and went back to work.Babb maintained several timesthatWilliams had not told him he had to sign the document,but could do so if he wanted.Babb was asked to read hisaffidavit aloud and it recited that Williams had said hewanted Babb to sign it and that other employees had signedit.C. Analysis and ConclusionsThe main ingredient lacking to make a case for Lydon'sdischarge is Respondent's knowledge of any union activitiesor membership or suspicion thereof concerning Lydon. Ly-don tried to supply knowledge by his statement about Blan-ton.Blanton had no recollection of such a statement andknowledge was denied by the originator of the termination,Shop Foreman Williams.There is no credible testimony to demonstrate Respondentknowledge concerning Lydon and in the particular circum-stances of this case I would not apply the small plant doctrinebecause apparently only Lydon and Blanton knew Lydonjoined the Union and the time span is so short.Though there is some dispute as to whether Blanton knew10 days previously of a planned termination, there is cor-roborated testimony that Williams planned to discharge Ly-don for 2 weeks. The fact that Lydon was the son of a friendof Placke and got his job in that manner may well accountfor the length of time until the discharge and the amicable 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDway in which it was handled with Williams finding Lydonanother job.Therefore I conclude and find that the General Counselhas not proven that Respondent violated the Act in its termi-nation of Lydon.The refusal-to-bargain allegation rests mainly on the dis-puted contract extension (G.C. 4) dated August 15 As in-dicated above there is insufficient evidence for me to find thatPlacke signed that document. The weight of the testimony isthat Placke had an indication from most of his mechanicsthat they would not support a strike, did not have an interestin the Union, and that two of the three men did not want itand based on that he refused to bargain further with theUnion. To have changed the August 15 document as Tim-merberg asserts Placke did for the asserted reasons does notmake much sense and I do not believe Placke signed thatdocument. Therefore the request to bargain was made onAugust 15 and was then refused. The requests madethereafteras alleged inthe complaint were followups tosee whether Placke had changed his mind. Essentially themechanics' shop wasnonunionon and after August 15,1973.Respondent by inadvertency continued to makesome payments to the Union which it had been makingunder the old contract.In essenceRespondent had reasons to believe that the Un-ion did not really represent its employees, commencing withthe statements of the mechanics in early August that theywould not support a strike and were not in favor of a union,through the changes in personnel and others not joining theUnion and the nonenforcement of the contract.Itwould appear further that if the August 15, 1973, dateisproper for the refusal to bargain, there may be a 10(b)problem since the charge was filed on February 20, 1974..In summary I find that there is insufficient proof to estab-lish that Respondent violated Section 8(a)(5) of the Act Theasserted violations are essentially based on thebona fidesofthe August 15 document and I have found that document notproven.Without that document there is no warrant for theassertion that Respondent is refusing to sign an agreed-towritten contract and the remaining 8(a)(5) allegations aredependent on that asserted contract.As to the 8(a)(1) allegations I do not credit the testimonyof Lydon in his assertions as to Williams. Lydon's testimonywas contradicted by both General Counsel and Respondentwitnesses and he was even in conflict with his own affidavit.I did not find him to be a credible witness. In the amended8(a)(1) allegations as to telephone calls with Williams, it isclear from the timing of at leas" one if not both of the callsthatWilliams would not have raised the subject of what theNLRB was going to do since the charges against the Com-pany had not then been filed. As noted above Lydon's tes-timony did not support the allegations as to Placke.In regard to the prepetition for decertification the tes-timony does not show that it was instigated by the Companyor that Williamsurgedemployees to sign it. The testimonyshows that the prepetitionlanguagewas gotten by an em-ployee and that Williams had it typed for that employee andthat it lay on an order desk where the employees signed it.I conclude and find that Respondent did not violate Sec-tion 8(a)(1) of the Act as alleged and recommend in view ofthis and the other findings above that the complaint be dis-missed.Upon the basis of the foregoing findings and conclusions,I hereby issue the following recommended:ORDER'The complaint and charge in this matter are hereby dis-missed on the basis that the proof is insufficient to find thatRespondent violated Section 8(a)(1), (3), and (5) of the Actas alleged.2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes